DETAILED ACTION

Drawings
The drawings as submitted on 08/21/2019 have been accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh Bhatia et al (US 2021/0027888) in view of Akers et al (US 2011/0196697).


Regarding claim 1, the prior art discloses a computer system configured to perform server side actions as part of a distributed, network based, computer application, the computer system comprising: one or (see Singh Bhatia et al [0049]), wherein the memory comprises computer instructions to cause the one or more processing units to: receive product offering information via the one or more network interfaces from one or more drug manufacturers, the product offering information comprising at least a set of information about a drug available in a drug morgue ("DM") maintained by the one or more drug manufacturers (see Singh Bhatia et al [0011]), provide at least a subset of the product offering information to a purchasing entity (see Singh Bhatia et al [0064]), the purchasing entity being one of the one or more drug wholesalers and pharmacies, via an independent interface to the computer system from the one or more drug wholesalers and pharmacies; receive a request for purchase from the purchasing entity; and process the request for purchase to accept the request for purchase and initiate shipment of the drug from the drug manufacturer to the purchasing entity (see Singh Bhatia et al [0064]). 
Akers et al discloses wherein the product offering information comprises information pertaining to remaining useable time period of the drug and discounted pricing information for purchase of the drug from the DM (see Akers et al [0036 and 0037]).
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In this case the combination of the limitations as disclosed by the prior art references Singh Bhahia et al and Akers et al, would yield a predictable result, specifically the system and method as recited in independent claim 1 and similarly recited claims. One of ordinary skill in the art would have recognized that the results of the combination were predictable, therefore the combination has been deemed obvious. 
Regarding claim 2, the prior art discloses  the computer system of claim 1, wherein the computer system is implemented as a cloud based computer system having independent interfaces for each of: the one or more drug manufacturers, the one or more drug wholesalers; and the pharmacies (see Singh Bhatia et al [0049]). Regarding claim 3, the prior art discloses the computer system of claim 1, wherein the memory further comprises computer instructions to cause the one or more processing units to: register each of the one or more drug manufacturers, the one or more drug wholesalers; and the pharmacies as a purchasing entity to prevent providing the product offering information to an unregistered entity, wherein (see Singh Bhatia et al [0051]). Regarding claim 4, the prior art discloses the computer system of claim 3, wherein the purchasing entity information includes at least one of: class of trade information regarding the purchasing entity, purchase volume information regarding the purchasing entity, contact information regarding the purchasing entity, and drug purchase licensing information regarding the purchasing entity (see Singh Bhatia et al Figure 10). Regarding claim 5, the prior art discloses the computer system of claim 4, wherein the memory further comprises computer instructions to cause the one or more processing units to: adjust the discounted pricing information based on a class of trade with respect to the purchasing entity prior to providing the at least a subset of the product offering information to the purchasing entity, wherein different purchasing entities receive different discounted pricing information (see Singh Bhatia et al [0021]). Regarding claim 6, the prior art discloses the computer system of claim 1, wherein the memory further comprises computer instructions to cause the one or more processing units to receive a request for purchase from a purchasing entity including instructions to receive multiple requests for purchase from multiple purchasing entities prior to accepting one of the multiple requests for purchase of the drug (see Singh Bhatia et al [0064]). Regarding claim 7, the prior art discloses the computer system of claim 6, wherein the memory further comprises computer instructions to cause the one or more processing units to facilitate an auction determination across the multiple requests for purchase of the drug to determine the one of the multiple requests for purchase of the drug (see Singh Bhatia et al [0064]). Regarding claim 8, the prior art discloses the computer system of claim 1, wherein the memory further usabcomprises computer instructions to cause the one or more processing units to maintain tracking information with respect to the shipment of the drug to provide information pertaining to end-user purchase of the drug (see Singh Bhatia et al [0068]). Regarding claim 9, the prior art discloses the computer system of claim 1, wherein the memory further comprises computer instructions to cause the one or more processing units to maintain information regarding DM purchases across a set of related pharmacies to implement a Pharmacy level DM (see Singh Bhatia et al [0065]). Regarding claim 10, the prior art discloses the computer system of claim 1, wherein the memory further comprises computer instructions to cause the one or more processing units to: automatically receive the product offering information from an inventory management system; and automatically reduce the discounted pricing information based on reduction of the remaining useable time period of the drug (see Singh Bhatia et al [0095]). Claims 11-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687